          Case 1:20-cr-01484-JAP Document 2 Filed 07/14/20 Page 1 of 3
                                                                                   FILED
                                                                         qnrunmlF#ru"*,
                          IN THE TINITED STATES DISTRICT             COURT        JUL 1 4 ZAZO
                             FoR THE DISTRICT oF NEw MExICo
                                                                           MlrcHEL[ Fl Er ___
 LrNrrED srArES oF        AMEzucA, )                                               .llBntLFERs
                                   )
                Plaintiff,         )                      cRTMTNAL    No. 2o     - l9 8t[ FP
                                                  )
        vs.                                       )       Count 1: 18 U.S.C. $$ 922(9)(1) and924:
                                                  )       Felon in Possession of a Firearm and
 SANTIAGO RIVERA,                                 )       Ammunition;
                                                  )
                Defendant.                        )       Count 2: 2r U.S.C. $$ 8a1(a)(1) and
                                                  )       (b)(lXC): Possession with Intent to
                                                  )       Distribute Heroin;
                                                  )
                                                  )       Count 3: 18 U.S.C. $ 92a(c)(1)(A)(i):
                                                  )       Possessing a Firearm in Furtherance of a
                                                  )       Drug Trafficking Crime.

                                       TNDICTMENT
The Grand Jury charges:

                                             Count    1



       On or about June 10, 2020, in Rio Arriba County, in the District ofNew Mexico, the

defendant, SANTIAGO       RMRA,      knowing that he had been convicted of at least one crime

punishable by imprisonment for a term exceeding one year, specifically:

       (1) receiving or transferring stolen motor vehicles,

       (2) larceny (over $20,000),

       (3) trafficking controlled substances (2 counts),

       (4) possession of a firearm or destructive device by a felon,

       (5) possession ofa controlled substance,

       (6) larceny (over $500 but not more than $2,500), and

       (7) escape,
             Case 1:20-cr-01484-JAP Document 2 Filed 07/14/20 Page 2 of 3




knowingly possessed firearms and ammunition in an affecting commerce.

          In violation of 18 U.S.C. $$ 922(g)(l) and92a.

                                                 Count 2

          On or about June 10, 2020, in Rio Arriba County, in the District of New Mexico, the

defendant, SANTIAGO            RfVERA, unlawfully, knowingly,       and intentionally possessed       with

intent to distribute a controlled substance, and the offense involved a mixture and substance

containing heroin.

          In violation of   2l U.S.C. $$ 8a1(a)(1)   and (bX1XC).

                                                 Count 3

          On or about June 10, 2020, in Rio Arriba County, in the District of New Mexico, the

defendant, SANTIAGO            RMRA,      knowinglypossessed a firearm in furtherance of a drug

trafficking crime for which the defendant may be prosecuted in a court of the United States,

specifically, possession with intent to distribute heroin as charged in Count 2 of this indictment.

          ln violation of 18 U.S.C. $ 92a(c)(1XAXi).

                                      FORFEITURE ALLEGATTON

          Count 1 of this indictment is incorporated as part of this section of the indictment as if

fully re-alleged herein for the purpose of alleging forfeiture to the United        States pursuant   to   18


U.S.C. $ 924(d) and 28 U.S.C. $ 2a61(c).

          Upon conviction of an offense alleged in Count 1 of this indictment, the defendant,

SANTIAGO RIVERA, shall forfeit to the United             States, pursuant   to   18 U.S.C. $ 924(d) and 28

U.S.C. $ 2461(c), any interest he may have in a:

          (1) Panther Arms t'rfle, .223 caliber, serial numberFHl49002,

      ,   (2) Glock handgun, .40 caliber, serial number XNW480, and
            Case 1:20-cr-01484-JAP Document 2 Filed 07/14/20 Page 3 of 3




         (3) Smith & Wesson handgun, .40 caliber, serial number FX24030601.

                                                   A TRUE BILL:



                                                               tr/
                                                   FOREPERSOI\TOF THE GRAND JURY




Assistant United States Attorney

liiiflzo alzpu
